DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 03/02/2022 has been acknowledged and entered. Claims 1-11 and 13 have been cancelled and new claims 21-31 have been added. 

	Response to Arguments
Applicant’s arguments, see pages 9-12, filed 03/02/2022, with respect to the claims have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 

Allowable Subject Matter
Claims 12 and 14-31 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 12 and 14-31 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 12 including “a plurality of via patterns disposed on the light emitting stacked structure and having substantially the same length along the first direction; and a plurality of pads electrically connected to the light emitting stacked structure through the via patterns, respectively, wherein the second area of the first insulating layer does not overlap the light emitting stacked structure, and wherein at least one of the pads overlaps the second area of the first insulating layer and one of the via patterns", the limitations of base claim 17 including “the second area of the first insulating layer does not overlap the light emitting stacked structure: at least one of the pads overlaps the second area of the first insulating layer and one of the via patterns; each of the light emitting parts includes a first semiconductor layer, an active layer, and a second semiconductor layer; the first semiconductor layer of one of the light emitting parts has a substantially flat surface; and each of the via patterns is disposed on the substantially flat surface of the first semiconductor layer” and the limitations of base claim 20 including “the second area of the first insulating layer does not overlap the light emitting stacked structure; at least one of the pads overlaps the second area of the first insulating layer and one of the via patterns; at least a portion of the bottom surface of the first insulating layer facing the substrate in the second area is exposed from the at least one of the pads; and a hardness of the substrate is less than a hardness of the light emitting stacked structure”. In particular, the prior art of record falls short with regards to teaching the light emitting device as claimed wherein the plurality of via patterns disposed on the light emitting stacked structure having substantially the same length along the first direction, wherein the first semiconductor layer of one of the light emitting parts has a substantially flat surface and each of the via patterns is disposed on the substantially flat surface of the first semiconductor layer; and wherein at least a portion of the bottom surface of the first insulating layer facing the substrate in the second area is exposed from the at least one of the pads and a hardness of the substrate is less than a hardness of the light emitting stacked structure.  

In example:
(i) Cha et al. (U.S. Patent Pub. No. 2017/0288093) teaches a light emitting device comprising: a first insulating layer including a first area and a second area having a greater thickness than the first area; a light emitting stacked structure including a plurality of light emitting parts disposed one over another on the first area of the first insulating layer; a plurality of via patterns disposed on the light emitting stacked structure; and a plurality of pads electrically connected to the light emitting stacked structure through the via patterns, respectively, wherein the second area of the first insulating layer does not overlap the light emitting stacked structure, and wherein at least one of the pads overlaps the second area of the first insulating layer and one of the via patterns, but fails to specifically teach the limitations as mentioned above.
(ii) Cao (U.S. Patent Pub. No. 2007/0170444) teaches a light emitting device comprising: a first insulating layer including a first area and a second are having a greater thickness than the first area; a light emitting stacked structure including a plurality of light emitting parts sequentially disposed one over another along a first direction; a plurality of via patterns disposed on the light emitting stacked structure, but fails to specifically teach a plurality of pads as claimed and wherein the light emitting stacked structure is on the first area of the first light emitting layer only with the via patterns having substantially the same length along the first direction. 
(iii) Shimojuku et al. (U.S. Patent Pub. No. 2017/0077367) teaches a light emitting device comprising: a first insulating layer including a first area and a second area having a greater thickness than the first area; a light emitting structure on the first area of the first insulating layer; a plurality of via patterns disposed on the light emitting structure; an a plurality of pads electrically connected to the light emitting structure through the via patterns, respectively, wherein the second area of the first insulating layer does not overlap the light emitting structure; and a wherein at least one of the via pads overlaps the second area of the first insulating layer and one of the via patterns but fails to specifically teach a stacked light emitting structure as claimed and more specifically wherein the plurality of via patterns have substantially the same length along the first direction as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        June 2, 2022


/ERROL V FERNANDES/Primary Examiner, Art Unit 2894